DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 January 2021 has been entered.
Claims 58-66 and 68-72 are pending.
The IDS submitted 08 January 2021 has been considered.  The prior art listed on the IDS does not disclose or suggest the claimed mass ratio of the HFH feed to the hydrogen containing process gas of greater than 3:1.
Claims Allowed
Claims 58-66 and 68-72 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed for the reasons indicated in the Patent Board Decision entered 06 August 2020.
A method for continuous flash conversion of heavy fossil hydrocarbons (HFH), the method comprising: simultaneously providing both a continuous HFH feed and hydrogen- containing process gas feed to a reaction zone, dispersing the HFH feed in the process gas while maintaining a pressure of greater than 0.9 atm within the reaction zone; and concentrating microwave or RF energy in the reaction zone using a microwave or RF energy source to generate dielectric discharges within the reaction zone to flash convert the HFH, as disclosed by claim 58, wherein a mass ratio of the HFH feed to the hydrogen of the hydrogen-containing process gas is greater than 3:1; is not sufficiently disclosed or suggested by the prior art of record.
A method for continuous flash conversion of heavy fossil hydrocarbons (HFH), the method comprising: continuously dispersing a HFH feed within a process gas to form a mixture of the HFH feed and the process gas within a reaction zone maintained at a pressure of greater than 0.9 atm, wherein the mixture comprises hydrogen, and concentrating microwave or RF energy in the reaction zone using a microwave or RF energy source to generate dielectric discharges within the reaction zone to flash convert the HFH, as disclosed by claim 68, wherein a mass ratio of the HFH feed to the process gas within the mixture is greater than 3:1; is not sufficiently disclosed or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/Primary Examiner, Art Unit 1771